Citation Nr: 0328618	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a compensable initial rating for a left 
knee strain, with an anterior cruciate ligament tear.  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post L1 compression fracture of the lumbosacral 
spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from October 1980 to May 
1984, and from February 1985 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for dysthymia, and for 
disabilities of the left knee and lumbosacral spine.  He 
responded with a timely Notice of Disagreement regarding the 
initial ratings assigned these disabilities.  He subsequently 
filed a timely substantive appeal, perfecting his appeal of 
these issues.  In his June 2000 VA Form 9, the veteran 
requested a personal hearing before a member of the Board, 
but before such a hearing could be held, the veteran 
withdrew, in writing, his hearing request.  Therefore, no 
additional action is required of VA regarding this matter.  
See 38 C.F.R. § 20.702(e) (2003).  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  It essentially eliminated the requirement 
that a claimant submit evidence of a well-grounded claim.  
The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  

First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2003).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002). 

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
With respect to this duty to assist the veteran in obtaining 
evidence, the VCAA requires that the VA notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

While it has been over two years since the VCAA was passed, 
the RO has failed in the present case to specifically notify 
the veteran of this legislation, or to complete the necessary 
development required under the VCAA.  Therefore, a remand is 
required to ensure compliance by the RO with the provisions 
of the VCAA, and to afford the veteran appropriate due 
process.  

The Board next notes that the veteran has not been afforded a 
VA psychiatric examination since August 1998, more than 5 
years ago.  Where the medical findings are inadequate for 
ratings purposes, a remand is required in order to complete 
the evidentiary record.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Due to the lack of current medical findings 
regarding the veteran's psychiatric disability, and his 
reports of an increase in the impairment resulting from his 
dysthymia, a remand for a new VA psychiatric examination is 
required.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the impairment resulting from his 
dysthymia.  The examiner should review 
the claims file in conjunction with 
his/her examination of the veteran.  The 
medical basis for all opinions expressed 
should be provided.  

2.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's claims for 
increased initial ratings for his 
dysthymia and for his disabilities of the 
left knee and lumbosacral spine, in light 
of the additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




